DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art figures 15, and 17 (“APA”).
Regarding claims 1 and 5, APA teaches:
an active region (area inside 140) through which a main current passes during an ON state (this is a function of the device of APA), 
the active region (area inside 140) being configured by a MOS structure (detailed below), 
the MOS structure including (detailed below): 
a semiconductor substrate (101) of a first conductivity type (101 is n-type), having a front surface and a rear surface opposite to the front surface (101 has two surfaces); 
a first semiconductor layer (102) of the first conductivity type (102 is n-type), provided on the front surface of the semiconductor substrate (102 is on a front side of 101), 
the first semiconductor layer (102) having a first side facing the semiconductor substrate and a second side opposite to the first side (102 has two sides), 
an impurity concentration of the first semiconductor layer (102) being lower than an impurity concentration of the semiconductor substrate (101) (102 is n, and 101 is n+); 
a second semiconductor layer (108) of a second conductivity type (each of these is p-type), provided at a surface on the second side of the first semiconductor layer (102) (where 108 is each provided on a second side surface of 102), 

a first semiconductor region (107) of the first conductivity type (107 is n-type), selectively provided in a surface layer on the second side of the second semiconductor layer (107 is on a surface layer of 108); 
a second semiconductor region (105) of the second semiconductor type (p-type), selectively provided in the first semiconductor layer (102);
a trench (109/110) that penetrates the first semiconductor region (107) and reaches the second semiconductor region (105);
a gate electrode (110) provided in the trench (109/110), via a gate insulating film (109); 
an interlayer insulating film (111; Examiner understands the interlayer insulating film as being equivalent to a gate cap) provided on the gate electrode (110), 
the interlayer insulating film (111) having an overhanging portion overhanging a part of the second semiconductor layer beyond the trench (111 overhangs 103 and/or 105); 

a first electrode (113) provided on a surface of the second semiconductor layer (108) and a surface of the first semiconductor region (107); 
a first electrode pad (115/129) provided on a surface of the first electrode (113) and being electrically connected to the first electrode (113); and 
a second electrode (114) provided on the rear surface of the semiconductor substrate (101); and 


the semiconductor substrate (101); 
the first semiconductor layer (102); 
the second semiconductor layer (108; See 35 USC § 112(a) and (b), where it unclear whether 103, 104, or 108 are the second semiconductor layer); 
the first electrode pad (115/129) selectively provided on a surface of the second semiconductor layer (108); 
the interlayer insulating film (111) selectively provided on a surface of the second semiconductor layer (108); and 
a gate electrode pad  (122) electrically connected to the gate electrode (110) (in figure 17 there is a line which represents a wire connecting 122 to 110 on the left hand side of A), 
the gate electrode pad (122) being selectively provided at a surface on the second side of the second semiconductor layer (108), via the interlayer insulating film (111), 
wherein in the gate electrode pad region (A) includes a contact area (defined after the “where”) where the first electrode pad (115/129) and the second side of the second semiconductor layer (108) contact each other (as shown in figure 17 115/129 by means contacts 108), and 

Regarding the limitations,
in the gate electrode pad region (A), a first length (w101), which is a shortest distance on the second side of the second semiconductor layer (108) from an edge of the contact area (115/129 meets 108; in figure 17 where arrows A and B are) to an edge of the second 
so that a first path, which is a shortest path from any point at the contact area at the second side of the second semiconductor layer (108) to an edge of the first side of the second semiconductor layer (102), is longer than a second path, which is a shortest path from any point of the contact area at the second side of the second semiconductor layer (108) to any point at a bottom of the first side of the second semiconductor layer (102), whereby, during a reverse recovery, a current flowing in the second path is greater than a current flowing in the first path (this would be obvious based upon the dimensions listed above).
As best Examiner understands the limitation above, Applicant is attempting to claim the relationship between the two widths w1 and w2 in their figure 2. These same widths are shown in APA as w101 and 102. For w101 one of ordinary skill in the art would change this distance in order to move the opening A-B closer to the gate electrode pad region. One reason one would optimize the above limitation is to create a process safety margin. This process safety margin will be to ensure that 129 does not directly connect to 102 next to 108. By changing the overlap indicated by the arrows A and B one can ensure the process variable of overlay is satisfied. This will ensure that 129 does not directly contact 102 and prevent the correct operation of the device. Thus, it is obvious that one of ordinary skill in the art could intentionally move B further away 
with respect to the relationship between w102 (w2) and w101 (w1) Applicant has merely discovered the optimal or working range for this relationship. It appears that Applicant has created an incremental change over the prior art. The relationship between w102 (w2) and w101 (w1) already existed in the prior art. Through routine optimization Applicant has optimized the process safety margin of w101 (w1) and noticed a not unexpected incremental change in regards to the breakdown voltage. This incremental change to the breakdown voltage is an expected result when one of ordinary skill in the art changes obvious variables (the location of a contact) in the design of device. As such Examiner has come to the conclusion that Applicant realized an inherent relationship between w101 and w102 after optimizing the placement of the contact’s position (w101). Based upon the above, the limitation would have been obvious to one of ordinary skill in the art using routine skill in the art.



    PNG
    media_image1.png
    638
    851
    media_image1.png
    Greyscale

Regarding claims 7, and 9, 
Claims 7, and 9 is a matter of optimizing the distance of arrows A and B (w101), and the distance w102 of APA based upon Examiner’s analysis of claim 1 above.


Response to Arguments
Applicant's arguments filed February 3, 2022 (“Remarks”) have been fully considered but they are not persuasive. 
Regarding the Affidavit of Yasuyuki Hoshi,
After weighing the affidavit of Yasuyuki Hoshi Examiner finds that it is insufficient to establish criticality or unexpected results. Under MPEP 716.02(d)(II) “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955 (CCPA 1960).” The only data provided by Applicant is Applicant’s figure 4 which was already considered during the regular course of examination, and the figure on page 5 of the Remarks. The figure on page 5 of the Remarks does not fulfil the above test because there are an insufficient number of points inside and outside the claimed range. Applicant has only provided two points for figure 17 (APA), and three points for the alleged invention. These data points are an insufficient number. As shown in Examiner’s annotated figure A below, there are an insufficient number of data points for APA when the distance of w1 (w101) is longer than 2 µm. Further, another interpretation of Applicant’s graph is that when one through routine optimization adjust w101 to make it longer it inherently will result in Applicant’s alleged improvement. Still further, the graph provided by Applicant does not correspond with the claimed subject matter. Applicant is claiming a relationship between w1 and w2. However, this graph does not show such a relationship. Further, Applicant’s figure 4 provides only relative values of which can be explained by Examiner’s analysis of increasing the distance of w101 for the reasons stated above in the rejection of the claim. Thus, in sum, after weighing the affidavit of Yasuyuki Hoshi Examiner does not find it persuasive. 

    PNG
    media_image2.png
    373
    555
    media_image2.png
    Greyscale

Regarding Applicant’s augments,
Applicant’s arguments are not persuasive in so far as they rely on the above affidavit as Examiner did not find the affidavit persuasive.

As it appears that there is no agreement regarding the limitation at issue:
in the gate electrode pad region, a first length, which is a shortest distance on the second side of the second semiconductor layer  from an edge of the contact area  to an edge of the second side of the second semiconductor layer, is ten to twenty times a second length, which is a width of the overhanging portion of the interlayer insulating film, so that a first path, which is a shortest path from any point at the contact area at the second side of the second semiconductor layer to an edge of the first side of the 
and to create greater clarity of the record, and to make sure that Examiner is fully understanding what is being claimed Examiner is requiring that the above limitation, and any potential amendments which may be made to the above limitation, be item-to-item matched with the Applicant’s figure 2. Examiner is requiring this be done to Applicant’s figure 2 because Applicant’s figure 2 is the figure upon which all the limitations appear to read on. Examiner is requiring this under 37 CFR 1.105. This requirement is reasonably necessary to the substantive examination of the application as it will bring greater clarity to all parties about the current subject matter of the claim. See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283, (Fed. Cir. 2005) ("Star Fruits’ argument fails to come to grips with the real issue in this case, which is whether the Office can use section 1.105 to compel disclosure of information that the examiner deems pertinent to patentability when the applicant has a contrary view of the applicable law. We answer this question in the affirmative.")

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822